PER CURIAM.
The appellants appeal an order granting a motion for new trial in these consolidated cases to the appellees. Appellees cross-appeal, contending that the trial court erred in not directing a verdict on the question of liability on the part of the appellants and the refusal of the trial court to give one of appellees’ requested instructions on concurring negligence.
The appellants brought this appeal pursuant to the authority of § 59.04, Fla. Stat., which permits an appeal by the party aggrieved of an order granting a new trial without waiting for final judgment to be rendered in the trial court for the party obtaining the verdict. Under these circumstances we are prohibited from considering the cross assignments of error filed by the appellees. Osteen v. Seaboard Coast Line Railroad Company, Fla.App., 1st, 1973, 283 So.2d 379.
The appellants have failed to show a clear abuse of the trial court’s discretion in granting the motion for a new trial. Cloud v. Fallis, Fla. 1959, 110 So.2d 669.
Therefore, the order granting the motion for new trial is
AFFIRMED.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.